Per Curiam.
As no bill of exceptions lies in a proceeding before justices under the landlord- and tenant daws, we. cannot know whether evidence was erroneously admitted at-the-taking *142of the inquisition, or whether all the jurors sworn at the inquest were freeholders. These are matters with which we have no power to meddle. The other exceptions, however, are to the record; and the first is, that the inquisition does not find the amount of the rent for any but the first year. It finds that the landlord demised the premises “for one year, and from year to year at a rent of two hundred dollars for the first year;" and though the meaning is awkwardly expressed, yet where there is a demise for a year at so much certain, the rent for the consecutive years is the same. The words “ for the first year” are misplaced, and, reddendo singula singulis, are to be read as if they stood thus : “ two hundred dollars for the first year, and from year to year.” This is evident; and there is no substantial discrepance between the inquisition and the record. The other exception is, that the inquest have assessed damages for the detention, without having adjudicated on the right of the landlord to have the premises again. But they have specially found the facts which constitute it; and the place to award a writ of possession is in the record, not in the inquisition.
Judgment affirmed.